Exhibit 10.13




MALIBU BOATS, INC.
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made and entered
into as of [•] (the “Grant Date”), by and between Malibu Boats, Inc., a Delaware
corporation (the “Company”), and [•]  (the “Participant”), in connection with a
Restricted Stock Award (the “Award”) under the Malibu Boats, Inc. Long-Term
Incentive Plan (the “Plan”).
The Company has established the Plan by action of its Board. The Participant has
been granted a Restricted Stock Award that is described herein.
In consideration of the foregoing, the parties have entered into this Agreement
to govern the terms of this Award:
1.Award of Restricted Stock. Subject to the terms and conditions set forth in
the Plan and herein, the Company grants to the Participant an Award of
[•] restricted shares of Common Stock of the Company (the “Restricted Stock”),
subject to adjustment as provided in Section 3.3 of the Plan. These shares are
subject to forfeiture in the event of the termination of the Participant’s
employment with the Company or a Subsidiary prior to the vesting of such shares
or if the applicable performance vesting requirements are not achieved, as
specified herein.
2.Transfer of Award. Except for transfers pursuant to a will or the laws of
descent and distribution, this Award is not transferable and the Participant may
not make any disposition of the shares of Restricted Stock described herein, or
any interest herein, prior to the dates that such shares become vested in
accordance with Paragraph 3. As used herein, “disposition” means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant’s lifetime
or upon or after the Participant’s death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment, except a transfer by will or by the laws of
descent or distribution. Any attempted disposition in violation of this
Paragraph is void.
3.Vesting of Award. Subject to Paragraph 4 below, the Award will vest as
follows:
(a)Time-Based Restricted Stock. [•] of the total number of shares of Restricted
Stock subject to the Award (the “Time-Based Shares”) (subject to adjustment as
provided in Section 3.3 of the Plan) shall vest ratably in substantially equal
annual installments on each of the first [four] annual anniversaries of the
Grant Date. This means that (subject to adjustment as provided in Section 3.3 of
the Plan), [•] shares of Restricted Stock shall vest on [•], [•] shares of
Restricted Stock shall vest on [•], [•] shares of Restricted Stock shall vest on
[•], and [•] shares of Restricted Stock shall vest on [•].
(b)Performance-Based Restricted Stock. [•] of the total number of shares of
Restricted Stock subject to the Award (the “Performance-Based Shares”) (subject
to adjustment as provided in Section 3.3 of the Plan) will become vested upon
the achievement of the performance hurdles described below. The Committee shall
determine whether each of the applicable performance hurdles has been achieved,
and the vesting of any installment of the Performance-Based Shares is subject to
the Committee’s determination.





--------------------------------------------------------------------------------




(1)Annual Vesting. The Performance-Based Shares shall be eligible to vest in
[four (4)] substantially equal annual installments with respect to each of the
Company’s [•], [•], [•] and [•] fiscal years (each, a “Fiscal Year”) based on
the achievement of an [EBITDA target (the “EBITDA Target”)] established for each
such Fiscal Year as set forth in the table below.


Number of Shares
Fiscal Year
EBITDA Target
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 
[•] 



In the event that the [EBITDA Target] for a particular Fiscal Year is achieved
or exceeded, the installment of the Performance-Based Shares eligible to vest
for such Fiscal Year will become vested as of the day the Committee determines
such [EBITDA Target] has been achieved.
(2)    Cumulative Vesting. Except as provided below in this Paragraph 3(b)(2),
in the event that the [EBITDA Target] for a particular Fiscal Year is not
achieved (a “Missed Year”), the installment of the Performance-Based Shares
eligible to vest for the Missed Year but that did not vest based on performance
for the Missed Year (the “Missed Performance-Based Shares”) shall remain
outstanding and eligible to vest in any subsequent Fiscal Year during the
Performance Period (as defined below) if the [EBITDA Target] established for
such subsequent fiscal year set forth above is achieved. (For example if fiscal
[•] and fiscal [•] are Missed Years, but the fiscal [•] [EBITDA Target] of $[•] 
is achieved, [EBITDA] performance in fiscal [•] will result in the Missed
Performance-Based Shares for the [•] and [•] Fiscal Years becoming vested.) Any
Missed Performance-Based Shares becoming vested pursuant to this Paragraph
3(b)(2) will become vested as of the day the Committee determines the [EBITDA
Target] for such subsequent fiscal year has been achieved.
At the end of the Performance Period, any Missed Performance-Based Shares that
are then outstanding and unvested shall terminate and be forfeited as of the day
the Committee determines that the [EBITDA Target] for each subsequent year in
the Performance Period has not been achieved at any point after the applicable
Missed Year.
(3)    Definitions. For purposes of this Agreement, the following definitions
shall apply:


[“EBITDA” means the Company’s “Adjusted EBITDA” or any similar performance
metric publicly reported by the Company in its press release announcing its
financial results for the applicable Fiscal Year, but adjusted to exclude the
costs associated with the Company’s vertical engine integration project (if not
already excluded in the publicly reported amount), and with such additional
appropriate adjustments as may be approved by the Committee in accordance with
the Performance Goal definition in the Plan.
“Performance Period” means the [•], [•], [•], and [•] Fiscal Years.]





--------------------------------------------------------------------------------




4.Termination. On the date that a Participant’s provision of services to the
Company or a Subsidiary in his or her capacity as an employee, non-employee
member of the Board, consultant or independent advisor ceases for any reason,
and the Participant does not thereupon provide services to the Company or any
Subsidiary, the Participant will forfeit all shares of Restricted Stock subject
to the Award which have not yet become vested in accordance with the vesting
schedule set forth in Paragraph 3.


5.Status of Participant. Except for the restrictions described in this Agreement
and the Plan, the Participant shall be deemed a stockholder of the Company with
respect to the Restricted Stock covered by this Agreement, including the right
to exercise voting rights with respect thereto, subject to the restrictions in
Paragraph 2 and the following restrictions: (i) the Participant shall not be
entitled to delivery of the appropriate number of shares of stock subject to
this Award until such shares become vested and transferable, all applicable
requirements of law have been complied with and such shares shall have been duly
listed on any securities exchange on which the stock of the Company may then be
listed; (ii) no dividends or other distributions payable with respect to a share
of stock subject to this Award shall be paid until and unless such share becomes
vested and transferable, with such dividends or other distributions to be
accumulated, without interest, by the Company (the “Accumulated Dividends”); and
(iii) shares of stock subject to this Award and any Accumulated Dividends with
respect to such shares shall be forfeited and all rights of the Participant to
such shares and Accumulated Dividends shall terminate, without further
obligation on the part of the Company, unless such shares of Restricted Stock
become vested pursuant to Paragraph 3 hereof. Any certificates representing the
shares of Restricted Stock awarded pursuant to this Agreement shall be issued in
the Participant’s name; however, until vested, the certificates for such shares
of Restricted Stock shall be held by the Company and shall not be transferred
except in accordance with the provisions hereof. In the event the Company
effects a recapitalization, stock split, stock dividend or other event described
in Section 3.3 of the Plan, the shares of stock received by the Participant with
respect to this Award (or any shares of stock issued in substitution thereof)
shall be subject to identical restrictions and shall be subject to the terms of
this Agreement and the Plan.


6.Tax Withholding. To the extent permitted by applicable law, upon any vesting
of the Restricted Stock subject to the Award, the Company shall automatically
withhold and reacquire the appropriate number of whole shares of Restricted
Stock, valued at their then Fair Market Value, to satisfy any withholding
obligations of the Company or its Subsidiaries with respect to such vesting at
any applicable withholding rates. In the event that the Company cannot satisfy
such withholding obligations by withholding and reacquiring shares of Restricted
Stock, or in the event that the Participant makes or has made an election
pursuant to Section 83(b) of the Code or the occurrence of any other withholding
event with respect to the Award, the Company (or a Subsidiary) shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such vesting of any
Restricted Stock or such Section 83(b) election or other withholding event.
7.No Effect on Capital Structure. This Award shall not affect the right of the
Company or any affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.


8.Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or





--------------------------------------------------------------------------------




this Agreement shall be determined by the Committee in its sole discretion. Such
decision by the Committee shall be final and binding.


9.Plan Controls. The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. For purposes of this Agreement, the defined terms in the Plan
shall have the same meaning in this Agreement, except where the context
otherwise requires. The terms “Article” or “Section” generally refer to
provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.


10.Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail or a delivery
service that is approved by the Company. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it is
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address identified in this Paragraph. The Company or the Participant may change,
by written notice to the other, the address specified for receiving notices.
Notices delivered to the Company shall be addressed as follows:


Malibu Boats, Inc.
Attn: Chief Financial Officer
5075 Kimberly Way
Loudon, Tennessee 37774


Notices to the Participant shall be hand-delivered to the Participant on the
premises of the Company or its affiliates, or mailed to the Participant’s last
address shown on the records of the Company.
11.
Information Confidential.



(a)As partial consideration for the grant of this Award, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant’s spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.
(b)The Company shall own all right, title, and interest to all ideas, concepts,
know-how, techniques, processes, methods, inventions, discoveries, developments,
innovations, and improvements developed or created by the Participant, either
solely or jointly with others, during the term of the Participant’s employment
that: (i) are reasonably related to the Company’s business; (ii) involve the
Company’s actual or demonstrably anticipated research or development;
(iii) result from any work performed by the Participant for the Company; or
(iv) incorporate any of the





--------------------------------------------------------------------------------




Confidential Information (as defined below) (collectively, “Inventions”). The
Participant shall immediately and confidentially communicate a description of
any Inventions to the Company and to no other party at any time, and if the
Company so desires, the Participant shall execute all documents and instruments
and do all things as may be requested by the Company in order to forever vest
all right, title and interest in such Inventions solely in the Company and to
obtain such letters of patent, copyrights, registrations or other protections as
the Company may, from time to time, desire. In addition, the Participant hereby
assigns to the Company all right, title and interest of the Participant in and
to any present Inventions made, devised, created, invented or discovered, in
whole or in part, by the Participant.
(c)On the Grant Date and at all times thereafter, the Participant shall hold
inviolate and keep secret all non-public documents, materials, knowledge or
other confidential business or technical information of any nature whatsoever
that the Company has maintained as confidential and that has been disclosed to
or developed by him or to which he had access as a result of his association
with the Company (“Confidential Information”). Such Confidential Information
shall include non-public technical and business information, including, but not
limited to, inventions, research and development, engineering, products,
designs, manufacture, methods, systems, improvements, trade secrets, formulas,
processes, marketing, merchandising, selling, licensing, servicing, pricing,
investors, personnel information (including skills, compensation, experience and
performance), customer lists and preferences, records, financial information,
manuals and/or business plans and strategies. The Participant agrees that all
Confidential Information shall remain the sole and absolute property of the
Company, unless such information is or becomes publicly available or disclosed
by lawful means. On the Grant Date and at all times thereafter, the Participant
shall not use, disclose, disseminate, publish, reproduce or otherwise make
available such Confidential Information to any person, firm, corporation or
other entity, except for the purpose of performing services on behalf of the
Company. Upon the termination of the Participant’s employment with the Company
for any reason, the Participant shall (i) not use, disclose, disseminate,
publish, reproduce or otherwise make available such Confidential Information to
any person, firm, corporation or other entity, unless such information is or
becomes publicly available or disclosed by lawful means; (ii) return to the
Company all property that belongs to or is owned by the Company (including any
computer, cell phone, personal digital assistant, keys, security cards, etc.);
and (iii) return to the Company all documents, records, compositions, articles,
devices, equipment, electronic storage devices and other items that disclose or
embody Confidential Information, including all copies or specimens thereof
(including electronic copies), whether prepared by him or by others, unless such
information is or becomes publicly available or disclosed by lawful means.
Nothing in this Agreement prohibits the Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. The Participant does not need the prior
authorization to make any such reports or disclosures and is not required to
notify the Company of such reports or disclosures.


12.Noncompetition. As partial consideration for the grant of an Award, a
Participant (other than an Outside Director) shall agree that for a period of
time beginning with the date of an Award Agreement and ending on the later of
(i) one (1) year following the date of grant or (ii) one (1) year following
termination of employment with the Company or any of its affiliates for any
reason (the “Termination Date”), the Participant shall not directly or
indirectly, for himself or another person, firm, corporation, association or
other entity, as an owner, partner, participant of a joint venture, trustee,
proprietor, stockholder, member, manager, director, officer, employee,
independent contractor, capital investor, lender, consultant, advisor or
otherwise, or by lending or allowing his name or reputation to be used in
connection with, or otherwise participating in or allowing his skill, knowledge
or experience to be used in connection with, or operate, develop or own any
interest in (other than the





--------------------------------------------------------------------------------




ownership of less than five percent (5%) of the equity securities of a
publicly-traded company), or be employed by or consult with, any business or
entity that competes with the business of the Company (the “Covered Business”),
without prior approval of the Company. For purposes of this Agreement, a Covered
Business shall include, but not be limited to, any business or entity that
designs, manufactures, or markets any type of boat or watercraft, or components
thereof, regardless of physical location of such business activity.


13.Nonsolicitation. As partial consideration for the grant of this Award, the
Participant agrees that for a period of time beginning with the date hereof and
ending on the later of (i) three (3) years following the Grant Date or
(ii) three years following the Termination Date, the Participant shall not,
directly or indirectly:
(a)solicit, induce or encourage any employee of the Company or any of its
affiliates or Subsidiaries to terminate their employment with the Company or any
of its affiliates or Subsidiaries;
(b)make any defamatory public statement concerning the financial performance,
products, services, the Board or management personnel of the Company or any of
its affiliates or Subsidiaries, or the Participant’s employment. Nothing in this
Paragraph 13(b) shall prohibit the Participant from providing truthful testimony
in any legal, administrative or regulatory proceeding and the Participant may at
all times respond truthfully to a lawfully-issued subpoena, court order or
governmental inquiry or as otherwise may be required by law, provided, however,
that upon receiving such lawfully-issued subpoena or court order, the
Participant shall promptly provide, if allowed by applicable law or regulation,
reasonable written notice to Company and cooperate with the Company to the
extent reasonably necessary to protect the confidentiality of any proprietary or
trade secret information of the Company or any of its Affiliates or
Subsidiaries, and the privacy rights of any employee or director; or
(c)use or disclose the Company’s confidential or proprietary information to
induce, attempt to induce or knowingly encourage any Customer of the Company or
any of its affiliates or Subsidiaries to divert any business or income from the
Company or any of its affiliates or Subsidiaries, or to stop or alter the manner
in which they are then doing business with the Company or any of its affiliates
or Subsidiaries. The term “Customer” shall mean any individual or business firm
that is, or within the prior eighteen (18) months was, a customer or client of
the Company or any of its affiliates, whether or not such business was actively
solicited by the Participant on behalf of the Company or any of its affiliates
or Subsidiaries during the Participant’s employment.


14.Amendment. The Company, acting through the Committee or through the Board,
may amend this Agreement at any time for any purpose determined by the Company
in its sole discretion that is consistent with the Plan, including but not
limited to an amendment to accelerate the vesting schedule set forth in
Paragraph 3, or to permit transfers of Restricted Stock to certain individuals
specified by the Participant. All amendments must be in writing. The Company may
not amend this Agreement, however, without the Participant’s express agreement
to any amendment that could adversely affect the material rights of the
Participant.


15.Governing Law. Except as is otherwise provided in the Plan, where applicable,
the provisions of this Agreement shall be governed by the internal laws of the
State of Delaware, without regard to the principles of conflicts of laws
thereof.


16.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.





--------------------------------------------------------------------------------




17.Clawback Policy. The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy, if any, as it may be in effect from time
to time, as well as any similar provisions of applicable law, any of which could
in certain circumstances require repayment or forfeiture of the Restricted Stock
or other cash or property received with respect to the Award (including any
value received from a disposition of the Restricted Stock).


18.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award or the
making of an election under Section 83(b) of the Code with respect to the Award.
In the event the Participant desires to make an election under Section 83(b) of
the Code with respect to the Award, it is the Participant’s sole responsibility
to do so timely. Except for the withholding rights set forth in Paragraph 6
above, the Participant is solely responsible for any and all tax liability that
may arise with respect to the Award.
[Remainder of page intentionally left blank.]





































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first written above.
MALIBU BOATS, INC.


By:    


Print Name:    


Title:    




PARTICIPANT


    
[•] 







